           Case 2:19-cv-00782-GMN-BNW Document 11 Filed 05/29/19 Page 1 of 3



 1   LEONARD T. FINK, ESQ.
     Nevada Bar No. 6296
 2   RAVEN YIM, ESQ.
 3   Nevada Bar No. 14972
     SPRINGEL & FINK LLP
 4   10655 Park Run Drive, Suite 275
     Las Vegas, Nevada 89144
 5   Telephone: (702) 804-0706
 6   Facsimile: (702) 804-0798
     E-Mail:     lfink@springelfink.com
 7
     Attorneys for Defendant,
 8   CONVERGENT OUTSOURCING, INC.
 9
                                   UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
12   JOHN GILARDI,                                    Case No.: 2:19-cv-00782-GMN-BNW
13           Plaintiff,                               STIPULATION AND ORDER TO EXTEND
                                                      DEFENDANT CONVERGENT
14   vs.                                              OUTSOURCING, INC.’S TIME TO RESPOND
15                                                    TO COMPLAINT
     CONVERGENT OUTSOURCING, INC. and
16   TRANS UNION LLC,

17           Defendants.

18
19
      STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING,
20                     INC.’S TIME TO RESPOND TO COMPLAINT
21           COMES NOW, Defendant CONVERGENT OUTSOURCING, INC. (“CONVERGENT”) and
22   Plaintiff JOHN GILARDI (“PLAINTIFF”) (collectively, the “Parties”), stipulate and agree as follows:
23           1.      That CONVERGENT requires additional time to investigate PLAINTIFF’S allegations
24   and respond to PLAINTIFF’S Complaint. This is CONVERGENT’S first request for an extension; and
25           2.      That the Court, having reviewed the Parties’ Stipulation to extend CONVERGENT’S
26   time to respond to the Complaint.
27   ///
28   ///

     {N0560782;1}                                    -1-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
            Case 2:19-cv-00782-GMN-BNW Document 11 Filed 05/29/19 Page 2 of 3



 1           GOOD CAUSE APPEARING,
 2           IT IS HEREBY ORDERED, that CONVERGENT’S response to PLAINTIFF’S Complaint shall
 3   be filed on or before June 19, 2019.
 4
 5    Dated this 29th day of May, 2019                    Dated this 29th day of May, 2019
 6            SPRINGEL & FINK LLP                                COGBURN LAW OFFICES
 7
      By:        /s/ Raven M. Yim           .             By:       /s/ Erik W. Fox (w/permission)   .
 8            LEONARD T. FINK, ESQ.                              ERIK W. FOX, ESQ.
              NEVADA BAR NO. 6296                                NEVADA BAR NO. 6296
 9            RAVEN YIM, ESQ.                                    2508 ST. ROSE PARKWAY, SUITE 330
10            NEVADA BAR NO. 14972                               HENDERSON, NV 89074
              10655 PARK RUN DRIVE, SUITE 275
11            LAS VEGAS, NEVADA 89144                            Attorneys for Plaintiff ,
                                                                 JOHN GILARDI
12            Attorneys for Defendant,
13            CONVERGENT OUTSOURCING, INC.

14
15
16                                 IT IS SO ORDERED:

17                                          DATED this 30th day of May, 2019.

18
                                                  ____________________________________
19                                                      MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

     {N0560782;1}                                      -2-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
           Case 2:19-cv-00782-GMN-BNW Document 11 Filed 05/29/19 Page 3 of 3



 1
     ORIGINAL of the foregoing
 2   filed this 29th day of May, 2019:
 3
     COPIES of the foregoing
 4   electronically served this 29th day of May, 2019:

 5   Jamie S Cogburn
     Erik-Anthony W Fox
 6
     Cogburn Law Offices
 7   2580 St. Rose Parkway, Suite 330
     Henderson, NV 89074
 8   (702) 748-7777
 9   Fax: (702) 966-3880
     Email: jsc@cogburncares.com
10   Email: ewf@cogburncares.com
11   Attorneys for Plaintiff,
     John Gilardi
12
13   Kurt R. Bonds
     Trevor Waite
14   ALVERSON TAYLOR & SANDERS
     6605 Grand Montecito Parkway
15   Suite 200
16   Las Vegas, NV 89149
     702-384-7000
17   Fax: 702-385-7000
     Email: efile@alversontaylor.com
18   Email: twaite@alversontaylor.com
19
     Attorneys for Defendant,
20   Trans Union LLC

21
22
     By:       /s/ Phaedra L. Calaway          .




23           Phaedra L. Calaway

24
25
26
27
28

     {N0560782;1}                                        -3-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
